PER CURIAM.
This accused has been charged in a complaint of several counts. The more serious charges were that *128lie failed to account for and pay to his clients money that he had collected in their behalf, that he carelessly permitted a judgment to be taken against his clients and that he collected a fee from a client for initiating and completing an adoption proceeding for which he did nothing. When the original complaint was filed Puckett filed a short answer of denial. Thereafter ■an amended complaint was filed and served on him, to which he did not respond. He was given notice of the date of the hearing before the Trial Committee, but he did not appear.
The Trial Committee found him guilty of the charges mentioned above, as well as other derelictions. The Trial Committee recommended that he be disbarred. The Board of Governors, after reviewing the evidence, also recommended that Puckett be disbarred.
When the recommendation of the Board of Governors was filed in this court, Puckett filed a motion here requesting that the findings of the Trial Committee be set aside and that he be allowed a further hearing. His motion was supported by an affidavit saying that he had not received notice of the hearing before the Committee. The Bar filed counter-affidavits relative to the service of notice on Puckett. We denied his motion. He thereafter filed no other proceedings in this court, so, on his default, the matter was ordered submitted on the record.
We find the evidence in the record supports the charges against Puckett and we concur in the recommendations made. It is, therefore, ordered that C. L. Puckett be disbarred.
The Oregon State Bar shall have judgment for its costs in this proceeding. , . .